Case Nos. 05cr1115 (SDNY) and 04cr1224 (SDNY)

Submitted on June 6, 2021, by:

VE: esT. Min Wee ‘one

Ulysses 7. Ware, individually, and as
the legal representative for the estate
of Mary S. Ware.

123 Linden Blvd.

Suite 9-L

Brooklyn, NY 11226

(718) 844-1260 phone

utware007@gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

United States of America, et al.,
Plaintiff, Petitioner,
Crass Respondent,

v.
Ulysses T. Ware, et al.,

Defendant, Respondent,
And Cross Petitioner.

 

Exhibit HUTW-06

Declaration of Ulysses T. Ware
Filed on June 6, 2021.
Notice of Federal Tort Claim Act Filing with the DOJ’s Civil Division Tort Branch.

Submitted to District Judge William H. Pauley, Ill for filing and docketing in
O05cr1115 and O4cr1224.

Certificate of Service:

| Ulysses T. Ware certify that | have this 6" day of June 2021, served AUSA Melissa
A. Childs and acting USA Audrey Strauss via email with a copy of this filing.

Page 1 of 22

June 6, 2021

Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors
for concealment, suppression, and deliberate falsification of court documents.

 
Office of Ulysses T. Ware

123 Linden Blvd.
Suite 9-L
Brooklyn, NY 11226
(718) 844-1260

utware007@gmail.com

June 6, 2021

Via certified mail #: 7019 1120 6002 2269 0659

U.S. Department of Justice
Tort Branch Civil Division
P.O. Box 888

Benjamin Franklin Station
Washington, D.C. 20044

Declaration OF Ulysses T. Ware

NOTICE OF FEDERAL TORT CLAIMS FILING.

RE: United States v. Ware, 04cr1224, (“1224”) and O5cr1115, (“1115”) {SDNY}: The knowingly
and willful abuse of the prosecutorial process, deceit, misrepresentation, and interference in
contractual rights negligently committed by Department of Justice employees David N. Kelley,
Michael J. Garcia, Joon Kim, Preet Bharara, Alexander H. Southwell, Steven D, Feldman,
Nicholas S. Goldin, Maria E. Douvas, Sarah E. Paul, Katherine Polk-Failla, Steve R. Peikin, Audrey
Strauss, Melissa A. Childs, and Andrew L. Fish, jointly and severally, (the “Tortfeasor(s)”).

Dear Sir/Madam:

Enclosed is Claimant Ulysses T. Ware’s Notice of Filing of Federal Tort Claim Act filing and his
request that the Filing be administratively adjusted pursuant to 28 USC 2672. Please confirm you receipt
of the FTCA filing, open a file, and assign a file number and confirm the same with the Claimant at the
above address. If there are any questions the undersigned can be reached via email:

utware007 @gmail.com or at the above address.

Sincerely,

sses T. Ware
— 2 Warr
ft lys es 7. Ware

 
Office of Ulysses T. Ware

123 Linden Blvd.
Suite 9-L
Brooklyn, NY 11226
(718) 844-1260

utware007 @gmail.com

June 6, 2021

Via certified mail #: 7019 1120 0002 2269 0659

U.S. Department of Justice
Tort Branch Civil Division
P.O. Box 888

Benjamin Franklin Station
Washington, D.C. 20044

Declaration OF Ulysses T. Ware

NOTICE OF FEDERAL TORT CLAIMS FILING.

RE: United States v. Ware, 04cr1224, (“1224”) and 05cr1115, (“1115”) (SDNY): The knowingly
and willful abuse of the prosecutorial process, deceit, misrepresentation, and interference in
contractual rights negligently committed by Department of Justice employees David N. Kelley,
Michael J. Garcia, Joon Kim, Preet Bharara, Alexander H. Southwell, Steven D. Feldman,
Nicholas S. Goldin, Maria E. Douvas, Sarah E. Paul, Katherine Polk-Failla, Steve R. Peikin, Audrey
Strauss, Melissa A. Childs, and Andrew L. Fish, jointly and severally, (the “Tortfeasor(s)”).

{ Ulysses T. Ware, under oath, subject to the penalty of perjury, hereby this 6'" day of June
2021, set my hand and seal, pursuant to 28 USC 1746, have made this Declaration of Fact in
support of Federal Tort Claim Act, (“FTCA”), filing.

A, Introduction.
1. Claimant: Uiysses T. Ware
2. Tortfeasors: David N. Kelley, Michael J. Garcia, Joon Kim, Preet Bharara, Alexander H.

Southwell, Steven D. Feldman, Nicholas S. Goldin, Maria E. Douvas, Sarah E. Paul, Katherine Polk-

Page 2 of 22

June 6, 2021

Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SONY federal prosecutors
for concealment, suppression, and deliberate falsification of court documents.
Failla, Audrey Strauss, Melissa A. Childs, and Andrew L. Fish acting in their official capacity under
the color of law as a DOJ federal prosecutor subject to the DOJ’s Rules of Professional Conduct,
the Constitution, and federal law.

3. Location where torts occurred: The Southern District of New York (Manhattan) federal
prosecutor’s office.

4, Date torts were committed: Since beginning on or about September 2004, and continuing
without interruption, up to and including today, June 6, 2021, and beyond, the Tortfeasors have
deliberately, willfully, and negligently committed illegal and wrongful acts, and have lied,
committed perjury, abuse the Brady disclosure process, abused the criminal trial process,
committed deceit (fraud), misrepresented the existence of the Brady exculpatory evidence, and
interfered with the contractual rights of the Claimant by tainting his attorney-client relationship
with Claimant’s retained lawyers, Edward T.M. Garland, Manny Arora, and Michael F. Bachner;
and negligently omitted to disclose the dispositive Brady exculpatory and exonerating evidence,
which they negligently concealed, suppressed, and hid the Brady exculpatory and exoneration
evidence?, that was required to have been disclosed to the Claimant “prior to trial.”?

5. Sum Certain Damage Claim Amount Demand: Claimant hereby demand the sum certain
damage amount award based on the following calculation:

(i). Claimant suffered injury, harm, and damage resulting from each Tortfeasor’s official
negligent abuse of the legal process by their willful and intentional concealment and suppression
of exculpatory and exoneration evidence required to have been disclosed to Claimant “prior to
trial” as ordered by two (2) valid court orders, see Exhibits 1, 2, and 3, infra.

{ii). Each Tortfeasor, a DOJ federal prosecutor, was subject to the Brady disclosure court
orders, and each breached their duty te the Claimant to disclose said Brady evidence, to such an
extent that Claimant was convicted in 04cr1224 and O5cr1115 (SDNY); and Claimant was falsely
and fraudulently incarcerated for 11 years and 6 months in federal prison, from on or about
November 27, 2007, until May 24, 2019.

(iii). | Claimant is requesting the sum certain damage award amount based on the New York
state false incarceration, false imprisonment, illegal search and seizure, intentional infliction of

 

1 See Exhibits 2 and 3, infra.

2 See Exhibit #1, Brady discovery order entered in US v. Ware, 04cr1224 (SDNY), August 10, 2007, Dkt.
32 (Sweet, J.); and Exhibit #2, Brady discovery order entered in US v. Ware, O5cr1115 (SDNY), May 19,
2006, Dkt. 17, Tr. 5-9 (Pauley, J.}.

Page 3 of 22

June 6, 2021

Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors
for concealment, suppression, and deliberate falsification of court documents.
emotion distress, and restraint of liberty rate of $325,000/day for each and every day the illegal
conditions were imposed on Claimant:

(a). beginning from November 27, 2007, to June 6, 2021, and continuing beyond as the torts
are being committed every day by the Tortfeasors. A total of 365 days multiplied by 11 years
equals 4015 days;

(b). plus 0.5 years multiplied by 365 days equals 182.5 days;
(c). for a total of 4197.5 days;

{d). plus, an additional 743 days of unlawful restraint under illegal supervised release from
May 24, 2019, to June 6, 2021, a total of 4940 days multiplied by $325,000/day, equal
the sum certain amount of

(d}.  $1,605,662,500.00 (USD) requested sum certain damages award for the official negligent
and wrongful acts committed, or wrongful acts omitted by each Tortfeasor.

il.
A. Negligent and wrongful torts committed against Claimant by each Tortfeasor.

(1). Each Tortfeasor acting in their official capacity as a DOJ federal prosecutor
beginning in or around 2004, and continuing uninterrupted to the present, June 6, 2021,
knowingly and negligently abused the judicial process and criminally willfully resisted a
lawful court order? and breached their required official duties’ as federal prosecutors to
disclose the Brady exculpatory evidence that each had been ordered to disclose to
Claimant “prior to trial.”°

 

3 Willful resistance of a lawful court order by the Tortfeasors, the Brady disclosure orders, constituted 18
USC 401(2), and 401(3) criminal contempt, a criminal offense.

4 DO) Rules of Professional Conduct imposes on each federal prosecutor a complete duty of candor to the
court to disclose all materials that will affect the outcome of a criminal or civil proceeding. It is an abuse
of the judicial process for a federal prosecutor to not disclose to the court all information and material
that could affect the outcome of the Claimant’s proceedings.

5 See Brady disclosure orders, Exhibits 1-1, 1-2; and 2-1 and 2-2, infra.

Page 4 of 22

June 6, 2021

Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federai prosecutors
for concealment, suppression, and deliberate faisification of court documents.
(2). Each Tortfeasor has lied, committed perjury, conspired, acted in concert, and
colluded with each other, and with others, and sought to deceive and commit deceit, and
negligently misrepresented the truth to the federal courts and to Claimants that they had
fulfilled their Brady disclosure duties, while lying, committing perjury, and willful and
negligent deceit regarding their Brady disclosure obligations and duties. Each Tortfeasor
knew or should have known that they were required to have disclosed to Claimant “prior
to trial” that:

(i). The SEC-DOJ’s comingled and illegal 03-0831 (D. NV} lawsuit’s complaint was not
properly signed as required by Fed. R. Civ. P. 11(a), bya SEC lawyer admitted to the District
Court (D. NV) on July 14, 20035;

(ii). paragraph 33 of the unsigned 03-0831 compiaint pleaded binding judicial
admissions by the real party in interest, the United States and its privies, that the press
releases of INZS and SVSY as a matter of law and fact were immaterial; and therefore,
nonactionable in all federal courts, civilly or criminally; and

(iii). paragraph 33’s binding judicial admissions, judicial and equitable estoppel against
the United States and its privies, vitiated and abrogated any and all probable cause for
the Tortfeasors to have sought an indictment against the Claimant in the O5cri115 (SDNY)
proceedings;

{IV). given the 03-0831 complaint was not properly signed by an admitted SEC lawyers
as required by Rule 11 (a), therefore, the Rule 3 summon was not lawfully issued, and
accordingly, the 03-0831 district court never obtained lawful and proper personal
jurisdiction over the defendants, and the district court never obtained lawful and proper
jurisdiction over the subject matter of the moot 03-0831 lawsuit;

(v}. thus, the Tortfeasors acted negligently, maliciously, and deceitful, and egregiously
abused the judicial process as officers of the court, by seeking an illegal and fraudulent
indictment in OScr1115 misrepresented the true status of the moot 03-0831 (D. NV)
proceedings, orders, and judgments as the factual basis for the 05cr1115 indictment; and
again practiced deceit and misrepresented and used the same at trial in OScr1115 (SDNY)

 

5 Former SEC lawyer William Smith-Grieg, Esq. made binding judicial admissions in 2012 during the 03-
0831 (D. NV) illegal and moot proceedings that, “ ... the SEC has no information on the identity of the
person who actually signed the 03-0831 (D. NV) complaint ... we have not been able to identify the person
wa.” (emphasis added} (paraphrased). Smith-Grieg’s judicial admission is clearly Brady exculpatory and
impeachment evidence required to have been disclosed by the Tortfeasors to Claimant in 2007 “prior to
trial.”

Page 5 of 22

June 6, 2021

Ulysses T, Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors
for concealment, suppression, and deliberate falsification of court documents.
and 04cri224 (SDNY) to illegally and fraudulent convict and imprison Claimant as a
retaliatory racially-motivate hate crime.

(3). On or about May 12, 2021, in the O5cr1115 District Court (SDNY), (Pauley, J.),
current DOJ employees acting U.S. Attorney (SDNY) Audrey Strauss and AUSA Melissa A.
Childs, baselessly, frivolously, in bad faith, for an improper purpose, vexatiously, and
negligently, deliberately abused the judicial process, misrepresented the facts and the
law, breached their duty of complete candor to the courts, lied and committed perjury,
and misrepresented to the District Court in Dkt. 250, 251, and 252, as an overt act in
furtherance of the DO's racially-motivated hate crime conspiracy against Claimant, and
negligently made fraudulent factual representations and lied regarding alleged fines and
forfeiture amount the Claimant purportedly owes: each sought to fraudulently deceitfully
have the sureties who posted cash bail {the estate of Mary S. Ware and Claimant) legally
held responsible for moot, abrogated, and voided fines and forfeiture annulled and
abrogated by the United States Attorney General, (the “USAG”}, on November 7, 2008,
pursuant to his unreviewable and nonjusticiable, and absolutely binding on the
Tortfeasors and the courts, Article II appellate political authority, Fed. R. App. P. 42(b),
and 18 USC 3742(b),’

And moreover, all purported fines and other financial penalties have been
abrogated and annulled by the Government’s 04cr1224 (SDNY) trial witness Kenneth A.
Zitter, Esq.’s, December 20, 2007, Dkt. 90, 02cv2219 (SDNY}, Fed. R. Civ. P. 41(a)(2),
voluntary, ex parte, dismissal, after the statute of limitation had run on all claims in
02cv2219 (SDNY) the lawsuit.®

 

7 The court records in United States v. Ware, 07-5222cr (2d Cir.}, (“Ware-I”), show that the USAG notified
the United States Court of Appeals for the Second Circuit regarding United States v. Ware, 07-5670cr
(XAP) (2d Cir.), (“Gov.-1”), (the United States Rule 28.1 cross-appeal), that the United States had decided
to terminate, abort, abandon, and dismiss with prejudice its cross-appeal, Gov.-f, (see Exhibit #5}; which
ipso facto, by operation of law, affirmed the October 2007, Dkt. #99, S. Tr. 31. L 18-25 (R-1); S. Tr. 35-36
(R-2); and S. tr, 73-76 (R-3), jointly, (the “Pauley Doubie jeopardy Acquittal Verdicts”}, entered in favor
of Claimant; and furthermore, on August 18, 2009, the Court of Appeals entered its superseding Cross-
Appeal Final Judgment (see Exhibit #6) and ratified the USAG’s November 7, 2008, Article II appellate
political decision to dismiss with prejudice Gov.-/; and the Court entered final judgment in favor of
Claimant, the Prevailing Party, triggered the absolute finality of the Double Jeopardy Clause, res judicata,
and collateral estoppel in favor of the Claimant in regard to all issues, facts, and claims actually or
necessarily resolved by the August 18, 2009, Cross-Appeal Final Judgment entered in Gov.-l, (07-5670).

® Acting U.S. Attorney (SDNY) Audrey Strauss and AUSA Melissa A. Childs, both knew, or were negligent in
not knowing, the Government’s own 04cri224 trial witness Kenneth A. Zitter, Esq., on December 20, 2007,
see Exhibit #4, infra, annulled, vitiated, and abrogated the 02cv2219 (SDNY) proceedings; and ipso facto,
conversely, annulled, vitiated, and abrogated all Government trial evidence admitted in 04cr1224 (SDNY)

Page 6 of 22

June 6, 2021

Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors
for concealment, suppression, and deliberate falsification of court documents.
{ Ulysses T. Ware, under oath, subject to the penalty of perjury, and pursuant to 28 USC 1746,
hereby this 6" day of June 2021, in the city of Brooklyn, NY have set my hand and seal, and
have made the factual Declaration herein in support of Notice of the Federal Tort Claim Act

filing.

Lela T. War 1) Ace

Ulysses . Ware

 

derived from the 02cv2219 (SDNY) lawsuit; and by operation of law annulled, vitiated, and abrogated ail
purported fines or other financial penalties imposed in the now moot 04cr1224 (SDNY} proceeding.

Page 7 of 22

June 6, 2021
Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors

for concealment, suppression, and deliberate falsification of court documents.
EXHIBITS

Page 8 of 22

June 6, 2021
Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors

for concealment, suppression, and deliberate falsification of court documents.
Exhibit #1-1, Brady discovery order entered in US v, Ware, 04cr1224 {SDNY}, August 10, 2007, Dkt. 32
(Sweet, J};

ee
fo S|

es
Se

ed

 

Page 9 of 22

dune 6, 2021
Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors

for concealment, suppression, and deliberate falsification of court documents.
Exhibit #1-2, Brady discovery order entered in US v. Ware, 04cr1224 (SDNY), August 10, 2007, Dkt. 32
(Sweet, J);

 

Page 10 of 22 .

June 6, 2021
Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors

for concealment, suppression, and deliberate falsification of court documents.
Exhibit #2-1, Brady discovery order entered in US v. Ware, 05cr1115 (SDNY), May 19, 2006, Dkt. 17, Tr.
5-9 (Pauley, J.).

SA-30
P74

Fi

gE TAAMARC , Conference

for that and co Tet the Cour: kricw tuer@ may «+ the government
Ray seek ro véturh A superséeding iddictment beacause we may adi
additional councs.

THE couRT: The govertmant always hag that righc,
cevigusly, se lieg @q it’s net clesae to trial.

Sti. SOUTHRELI: Certainly, your Honor.

HE COURT: T'lL direwk the government to provide the
datendanta with auch a lether by dune 25. ~

Now, the defendanta algo make applications fox early

distioeuxe of Brady sities aad ime Age faterial ane SddscllaeStitie
for - # “ eat

gaterial. fhe govermwatin has ackoowledged Ine gant boos. eu ce

Repose nL TOTS

te turn. over ie site material ang augerts thar it se et pot a —

The government 's et

 

watexial et the cure sant Aime o

   

aware of, wry
yepreseneation ia ayificiant ta ghelety the government's hagas

ebligationg in Ehis case. See United Skates verena Galle, 1999
ee

     

WeutLaw 9644 at ntar 7 SENY 1998,
With gaspeck to JL Ge and 5 5s iii
obviously, that material needa to be produced in ines for its
, affective use at trial, It's the government's responaibl lity
te determine when that material should be prochuced to permit
ite é@ffective wee, dee ti Re Undred Staves v. Coppa, 275 Paxd
448 24 Cir. Ws9L.

this Court. wild direct the goverment a6 Lidia fe

 

 

SODTHERN DISTRICT REPORTERS, F.C.
(24a) BO5-0300

6/27/2012

 

Page 11 of 22

June 6, 2021
Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors

for concealment, suppression, and deliberate falsification of court documents.
Exhibit #2-2, Brady discovery order entered in US v. Ware, 05cr1115 (SDNY), May 13, 2006,
Dkt. 17, Tr. 5-9 (Pauley, J.}.

 

SA-J1

 

; P72
t . 4
SS JAAWARE Conference
y £ arty disclesuze would create @ secprity sink for a witness in
2 which case the government can ake an «x parte applicasian ta
{ 3 the Court and the disclosure that I am requiring on Che
i 4 Thursday before che scart of trial welates to Withesses tiv
5 goverment intends to @aji during the first week of triak so
6 that we can avoid any dalays during the cmurse SE the trial to
+ afford defenge counsel an opportunity to peview material,
a cbhvicusiy, af tee game time and thig faeds directly
3 inte the government's need £4 axercine appropriate discrebicn
26 and Judgnent, here, the more materials that the government hag

44 to produce eénceriing a particular wittesy, the more impertasr
Le it da for tha qovermment to praduce them earliex rather than
} 43 Later.
14 , finally, the defendants wake an application for <——

is || disclosure of Kommunications between the SEC and the unaired G—

States. Attorney's office in connection With this matter. Cigemen

 

The defendants’ allegations of voliugican hetween the

  

SEC statf and she O18. avCoxney staff are conclusory and
they're beiied by documents that’ imdiuding a iether axzchange

that the gavernmant Kaa produced ag part of ita oppesitian to
ag

bee
thi kion. id f bake it, BMY. Southwell, sthat the fonly.
-

  
 

 

   

 

 

 

 

 

 

. oo
abt 3 ot pe Bebe 3
: LL MR. SQUTEWELL: i believe there may be some
od SCOTHERN BISTHICT REPORTERS, F.c.
: (Bi2} Bo8-a3c0
oa 8/27/2012

 

Page 12 of 22

June 6, 2021
Ulysses T. Ware’s Notice of Federal Tert Claim Act filing against DOJ SDNY federal prosecutors

for concealment, suppression, and deliberate falsification of court documents.
Exhibit #3: Tortfeasors’ Concealed Brady exculpatory evidence.

  
  

1

 

 

 

 

Red the Suppiarnetial hleno in Oppresiticay’ to fle

“This be onw of stry teavgitte o-mned of 0 me, Wane ser A to me etter

 

i I
waSori te weoala the fire! judgment OF optinsa, everything he ri ie frum, tea thee fact thet fs Ware eatytrgy 0 mains Ut
Tetat Caneel

     

Bent: Taesdey, December 14, 2004 9:21 AM [-
‘Tot Norris, Jeffrey B, V/ i A eh C 2

Subbjpech Re: Saoplamental Anef -

Your ignoninas of the lea appesne to ba boundless. Had you apart sor then in the law Iarary you would news
diacewvered, fo your wearernert, frat yea brief in fhowsion is Sen tywaltts. Your feck of understanding of lew i
anazing, aeTnezing .

Perhaps in the flure you wall epand leas fone gitng Hbelous ered Sandercis nuenwes bb hewepaper reporters
prernpbuady, aret spend more Bert in that dane Kray. , ,

oes h \on by

Te: Tanmas Ware
Ce Crane due D. ; Korotesh Stephen.
Sect: Tuesday, Decaniver 14, 2004 900 AM

Subject: RE. Supplemental Arf “

ive. Ware: yoy KL we l\

‘Thank you for shanny your opinion, bit | have a good felth batie( in the mart of my mrgueerta. Moreover, |
bellows, os falriass, | should have the dpporiunity to nexpond to iaves thet you rumed for tin ext Ane in pour “reply”
brie! Accordingly, yall nat be wilhdrawing my Supplemental Brief 1am netidert that the Court will agres with me
Ife

EEixthed Fitéden Secstei tien aisd Mevhooge Coarinwaesn
Past Warth Oetice

 

Page 13 of 22

June 6, 2021

Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors
for concealment, suppression, and deliberate falsification of court documents.
Exhibit #3-1: Tortfeasors’ Concealed Brady exculpatory evidence.

 

UNITED STATES ¥. WARE, CASE NO, 09-1851 (20) CHL} (2610)
ON APPEAL FROM UNITED STATES v. WARE, Oder4224 (Sweet, 4.)
18 USC 401(3] CRIMINAL CONTEMPT PROSECUTION
APPELLANT WARE'S OPENING GRICE

1 Moreover, being unregistered brokers-dealers operating in vielation of 25 USC,
2 S?8ofai(l}, Tr. 204-05, Rabinowitz testified as follows at Tr, 204:
pememmrenernaes .

  
  
  
  
  
  
  
   
 

2 ADMISSIGN OF BROKER-DEALER STATUS BY

3 ARERABINOWITZ UNDER CROSS EXAMINATION,
Mir. Wares What 4é the name af your company?
3 Rabinowitz: £H Financial Services.

) Mr, Ware: What business is that company?

 

) Rabinowitz: We are in the private placement.busi

 

      
 

 
 

EVERSHEDS
SUTHERLAND

mony of being in the private placement business, and assisting

BRACEWELL

 

 

} h a pood few hundred* transactions: Pursuant | to 15 USE.

3

} :

{ rogarding the purchase of ‘he Notes of wq/apum IGx +4), Barbara 5. Jones —

Partner

Page 4of 12
Appellant Ware's Statemant of Facts & 1.212,808.6165
US. ¥. Ware, 09-085ter {2¢ Cir) ef €1,712,938. 3804
Opening Appeal Srlef

Page 14 of 22

June 6, 2021

Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors
for concealment, suppression, and deliberate falsification of court documents.
Exhibit #3-2: Tortfeasors’ Concealed Brady exculpatory evidence.

 

 

 

 

 

 

investment advis

pisieSste et

Page 4 of 14
Janiiary 29, 2024
InNewswires Ulysses T. Ware Exoneration and inhocence Project

 

Page 15 of 22
June 6, 2021
Ulysses T. Ware’s Notice of Federai Tort Claim Act filing against DOJ SDNY federai prosecutors

for concealment, suppression, and deliberate falsification of court documents.

 
 

 
  
  
   

Exhibit #3-3: Tortfeasors’ Concealed Brady exculpatory evidence.

aa

OO Case 1:42-cv-04397-TWT Document

 
   
   
  

 

i
Drags, Jodia D,
ot Rond, Jeffrey 8.
ae w , Cetobe O6, Hin tH PM
TH ti Auavae Seele ot ——
oe Opener, bail; ‘ de
Rater ttockmamgy ec ESE

    

Whe raised cha 140 wile dindé argument? ‘That te 2 specloce argument with no legal baale,
Tt bewe vas thar issue vith 4 timber af dlatedet coacts whee # parsed Held An content wie
trying to avold wrtradieies, fasad on crdere from courte ta the Morthucn blatelet of
taxag, £ hawe'bad the Mereshale arrest peuple in Califoroia, Seshingtos, Wisconsin, Seeds
sal pidbebly other jitamdictioss thet J can't renamher, Hiearal Of thaws panpla bate bean
inosvaeratad La tevaw Jay wore thi a your. Dee paracn azrest bo Maahingron state for
cid. cachwept iP etilh io gedson fa tame attar nore then 2 tu

fawd Federal Rule o2 Civid frocadare (4. fe ateces that an ardet of cori) comalinsee for
¥ person hala de cantampt aay bw pacved and enftreed La any dietrict.” ft goes c& ta
Ftbee that other orders in Conpempt proceedings are subject to the 100 alle Liste.

Mhotrer anyued thie wetter dide’s de Bia or her bewework, soneote swede ty file a apcicg
fet teeemaideration aid Aare Hie argasted ayesa!

defitay @. Harris
trial Comszel
Ginited Shuter fécuxities and Bychanga Camahesisny
fort Mueth difice

wareett Placa, fulee LAY

ai St.) Moat FIP
Hace Worth, 1h TE
Proia:  (8L7) 870-5?
Fax: eit) FE-4527

 

   
 
     

  

 

’ ee, dixiga in Ezekiel Eliott Casa Had Potential
Skbject: BE: Yracae Ware Conflict of Interest
de Likely maane vier he wid arrested an tha cit] cogteept order. Ne tas arserted in
Acdacta td rabensed the same clay, which was somensexe arquing tne baying of September.
+ fk earned “out, pedcheyeed AUG ubles Aves -
ee pained wake

a>

aerial Meege-—--~

Pre: Morce2J8$60.G0¥ (mating stores JEhte, 40%}
Santi Sedeveday, Getatar 64, 2000 12157 FH
‘Tad Southall, Aleanoder

Subjects Thumss wera

 

™ “ 3401 “ ve) I guna EE Elluel fudge’s hugband worke
= I . E fer law? firtrt that hedped cratt
A

dové thace dead any favalopienta in tha conteapt prowscutian of . , buthe taza
Thomas Kare altace the beginning ef depranbard of got a crypts endl fron Breast wats ieee
paar

‘ cs = 103000

i

 

1 ‘ Yard Wis gontt 4 We Cred Sia) saresbyelin- Steyr Hanan

cmmnnener | aa $i me RNR TL
soe } : Bs

ay 7 : Page [aft

Draper, dull
a

 

Page 16 of 22

June 6, 2021
Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors

for concealment, suppression, and deliberate falsification of court documents.
Exhibit #3-4: Tortfeasors’ Concealed Brady exculpatery evidence.

 

     

 

BGR Ging) Apna Cast AG. :
Pa Gmail Uiypsas Ware <utwarg007dgmailcgin> ‘
Alpha Capital, A.G.

2 eeeseages conan,
Ombudeman’s Gites fnraeag? ( Wed, Age24, 028 ak251 PM

 

To: "UTwaretb? Gigmeal cam’ el Fvarehoi Gigmal. cor

Good aero,

 

 

 

 

 

pe
Punuantle our conversation, | have raviewed FINRAS Sickerieck and Coalal Rugiatens Deputy dalabaaes and
wus unable lo iacata a FINRA member fen named Agha Cagilat AG. thal was regslered with FINRA.

if you have concer that Alpha Capital A.G. is claiming ta be a FINRA member, you may want te consider
filing a Regulatory Tip wih FINRA's National Cauge and Financial Crimes Detechon Program for further :
review, Those regalalory tips wamanting additional review and investigation wil ba subject fe a regulatory :
fesponge. FINRA may onward any regulatory Ups thal Jail outside its jurisdictional teach to the appropdate

regulatory of law enforcansent agencies, in the {uluve, you can notfy FINKA of iy unlit practices or

violations of FINRA rufes by filing a regulatory Sp online via hilpdAwyicinea orgindusiey/fedip.

FANRA Regulatary Tip Form

Alipiivwyinra onglindustry ile-lip

FINRA . Regulatory Tips

1798 8 Sutoel, NW |
Waahingion, DG 20008-4500
Fax: (066) 397-3290 :

if you requite further assistanos, please contact the Oifine of the Ombudstnan al 888-700-0028 or ;
ambuds@iinia.cag. ;

By way ot background, FINFLA'S Ofios of ihe Omibudaitan provides a neutral and covidentist eum fos janatber fives and
thot employees, cubic invastoss, and any ofter bushass o7 individual wh iteracts wilh FINRA fo soien thar concemna
abou! oporations, enforceménl, or athar FINRA activins of stall. individuals who are unsite af Sra proper chanoet for
sddrnsedng a concem ox feel list the issue carnal ba resaived through cther chenne’s may also contact lhe
Orebudeman's Office. Additional information can ba found onine ak Wipf ius cg@abeolice-orabigaman,

Upon cenciusion of your conladd wih the Ombudaown's offica, please fake five minutes ta conipeals aur anaaynions
suivey al AifeAawwsievaymenley come FINRA Gmbudsniga. We actively use your anonymous and confidante) :
fendhack to constedlly immove and provide cur vieitors tha best posebie serve. i

Hage Fined AAG TR BATT RSESU ZA eee pes estou JR UA LBDTET? ISISTESENSI7A Haphrag TATA LBOTETI 520... 12

g

Page 17 of 22
June 6, 2021

Seed Guat -Aigna Cast AG
Regards,
Danialig Garigk

Aer Tati
TRAD ue Orhedeyse
Goto Key Se

Rea dis, ME 2060)

 
 
  
  

Ba GE ag

Pan

Finca.

SoG

Conflésntiaity Notze:: Ths eal, induding allathmants, may indade nen-pulsk, proprietary, confidential or legally

pitMleged infestation, if you abe not an Infended racinion! av an autholized agent of an intended recipieal, you ara hueby

adbfled thal any dissominalios, dishibution of copying of the information contained fy of transmtied with this a-meil ls

unautisorized and etlelly profubited. tf you hava lecuived this emall in ereey, pleace nobly fhe eandot by replying tothe

messaqe ard penanentlp delete this a-fail, ts atlachmants, and any copies of H lamedialely. You should not getain,

Cony use this ena or any attachnent for any purpose, ner disclose aff o7 any part of he contants to any offer perean.
hank you,

 

 

‘Thomas Ware <twatelX Boral cone Vind, Apr 25, 2021 13.55 Pit
To: Onbadaman’s Gifies <Ombudedfinra.org>
fee: mydalmatereGgrel.com

Theiek you fod tha noimnalon,
Hariad gal tated
Zatlaghmands

Fina,
Fina.

hiya tinal ETA EIT Sch asta Sah gembbedsttinead FAIA TERTET? STRAT a ges TGA LEG TETT 182g... 22

Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors
for concealment, suppression, and deliberate falsification of court documents.

 

 
Exhibit #3-5: Tortfeasors’ Concealed Brady exculpatory evidence.

Jeffrey 8. Norris

Trial Counsel

United States Securities and Exchange Commission

Fort Worth Office

Murnett Plaza, Suite 1900
_ #1 Cherry St., Onit #218
“Fort Worth, TX 76102

Phone: (817) 978-6452

Fax: (B17) $78-4327

E-mail: nortisjisec, gov

 

: Alexan Awe cov (mailto :Alevandar , Southwell Susdo}. gov}
Sant: aeaeeis tober 06, 3004 1:04 PM Do 7
10! 'Norrialts este Sey _ :

  

Rion was Somewhere around the begianing of  Septenber.

Atlanta and released the s Same aay,
As it turned out, a warrant on 6 civil contempt order sa not extend beyond 100 miles from

=the nourthouse or in the same state, so he was Gmpropes): phd
to Judge Sand, the wily gy that he is}. Se etter a criminal contempt charge ¢
LSshowid happen within Meek oz

   
 
   
   

wvommOriginal Mesgage---~--

From: NorrisJgsEC,GOV [mail te:NorrisJasec.Govi
Sent: Wednesday, October 06, 2004 12:87 BM
To: Southwell, Alexander

Subject: Thomas Ware

ae

‘lexander: 3501 - oD)

Fy
Fag git

Rave there been any developments in _the contempt prosecution of
Thomas ware since the beginning of September? I got a aryptic e-mail from
ail

1 Nie 4, the Ohad Som BAA BNR.

Page 18 of 22

June 6, 2021
Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors

for concealment, suppression, and deliberate falsification of court documents.

 
Exhibit #4:

December 20, 2007, Rule 41{a}(2) voluntary dismissal of the G2cv2219 (SDNY) lawsuit by the
plaintiffs’ lawyer, Government 04cr1224 (SDNY) trial witness Kenneth A. Zitter, Esq.

cise On aw aces a

Barbara S. Jones
Partner

4 1.arnsonsins
dd 212.038. a

oe
eae
ee

ee
eae aR
Beene

 

@ New York

 

Prachices:

Picvesien | [ean comasorroge |] Heteeat ivesrecarrons

 

 

 

 

 

 

Page 19 of 22

June 6, 2021

Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors
for concealment, suppression, and deliberate falsification of court documents.

 
Exhibit #5
August 18, 2009, 07-5670 (Gov.-1) Final Judgment in favor of Claimant.

in the: ptioned case froma jud
rictof New York having been submitted onthe di

 

Page 20 of 22

June 6, 2021
Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors

for concealment, suppression, and deliberate falsification of court documents.

 

 
   
 
 

Exhibit #6:

USAG’s 11/07/2008 Art. II Appellate Political Decision that Dismissed Gov.-| (07-5670cr (XAP)
(2d Cir.) and O5cr1115 (SDNY) with prejudice.

an eae eRe OS S@aAees- Bata L

2

12cv4397_Doc. 1-5.pdf

 
  
    
   
 
  
   

   

taasls Vis IdE appends beret 44 SPEIER oad UP-S0}0r GATT.

a

avded by the
é at Bry 3
3 ee \ and Jeseniy Jones with arupiring to
ati Fa teint Sette sweurities fraud sed wite traad, in viokstion at
fogs ts the SEdO THe HA, Bedied States Code, Seytiog 71. Cause Two
ding T8048" C20" charged Ware and Janes with securities feud, ie vicletion
j p tert tay tat of Tale 13, United Saws Code, Sections T8JiN) and THT
Bh ise no vecavie Mal Vile 17, Code of Federal Reagiatons, Seaton
S40 100-4, ond Title 18, Udita Slates Cele, Scetion 2.

Ware's first trial began ont Jaauary 19, BAYT. Wate, a

_ tecurities atlemey, represented blomed{ peo ee with the

anslitaive af standby cautisel sppcdatod unger the Orimi-

wince staraat duties Act On domary 35, 2007, Jndge Pauley

seas wot stetdclared a svistrlal ac Ware's cequest afict one of the

abet and Lipvverneerit'swlinaiaas fel eivcalty dt during weekend
enthwel) ech - catia a? klk ddixitenhat
dey fate recess in the coutee af his teaanoay. *

te whe Ware's retrial began on April 14, 2007, sath Wang

Again represeating himself wih the assistance af standby

suundel. Cn Aggie BODE, the jury teamed Nave ggalhy on

bath counts,

ion Gewher 16, 007, Judge Pauley sentenced Ware 1

& term of 97 moms’ Impfisonmer, to be followed by

| found the you's Lela] geoad te he 1aiuElisfent aa atesent

ee Me sped

 
  
  
   
 
 
   
 
 
   
  
   
     

     
 
 
  
 

      

 
 

 

kdoaad baad four

Cate PR KID LD Duciigt TSU Pee OLAS Page 12 af 25

i Oo «

Page 21 of 22
June 6, 2021

Andrew L. Fish is a partner of
Satterlee Stephens LLP. Mr. Fish
concentrates his practice in white
collar criminal defense and internal
investigations, trial practice, and
business litigation.

   
 
  
  

Mr. Fish is an experienced trial lawyer who has
served as lead or co-lead counsel in 16 federal jury
trials, At Satterlee, Mr. Fish represented a financial
institution in a federal civil jury trial relating to a
rouktimilion dollar insurance claim. While in
government service, Mr. Fish was lead trial counsel
aw in United States v. Zvi Goffer, the insider trading
prosecution of a Galleon Group hedge fund trader
and other Wall Street professionals.

hake yk
fine $F

“Wa

Prior to joining Satterlee, Mr. Fish served for 14
years as a federal prosecutor in the United States
Attomey’s Office for the Southern District of New

     
     
   
     
   
        

 

»

Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors
for concealment, suppression, and deliberate falsification of court documents.
vou

‘
4

>
P
"3

*
4

 

Bengonie Fyaaklta stactine
Washinton, 3.¢. 200FF

oot Brvanch—C
?.0. box 938

Te

 

 

 

 

 

 

 

   

me
» 38
ou
. 4 iL ¥ ‘
En}
te 4 $8
oo N w a=
3s = o> fh “3 “5 —
Fe, eye gat Fe b
epto FF mM es gy
© ‘ o x z * 3 5 -* tv %, fA
go % 4 w Kos V
= a 3 co 7 “a = s * 2
aye wash
Page 22 of 22
June 6, 2021

Ulysses T. Ware’s Notice of Federal Tort Claim Act filing against DOJ SDNY federal prosecutors
for concealment, suppression, and deliberate falsification of court documents.

 

 
